Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 21, and 23-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 21 and 24-26
Claims 1-2, 4-5, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kurczveil et al. (Characterization of Insertion Loss and Back Reflection in Passive Hybrid Silicon Tapers, IEEE Photonics Journal, vol. 5, no. 2, pp. 6600410-6600410, April 2013; “Kurczveil”), in view of Mundbrod, Manfred (Ridge-Waveguide Lasers with Tilted Facets, Annual Report 2003, Optoelectronics Department, University of Ulm; “Mundbrod”),  further in view of Vonsovici et al. (2005/0105842; “Vonsovici”), and further in view of Osinski et al. (2003/0030814; “Osinski”).
Regarding claim 1, Kurczveil discloses in figures 2 and 4, and related text, a tapered III-V material waveguide (P-InP, SCH/QW/SCH, and N-InP), the tapered III-V material waveguide being increasingly narrowed towards a silicon waveguide (Si WG) along an axis of propagation of light from the tapered III-V material waveguide to the silicon waveguide.


    PNG
    media_image1.png
    323
    327
    media_image1.png
    Greyscale

Kurczveil, Figure 2

    PNG
    media_image2.png
    276
    359
    media_image2.png
    Greyscale

Kurczveil, Figure 4


Further regarding claim 1, Kurczveil does not explicitly disclose an elongated light-guiding region that extends from the taper, the elongated light-guiding region extending from an end of the tapered coupling region having a smallest width, the elongated light-guiding region extending in a direction angled relative to the axis of propagation and configured to guide a 
However, Mundbrod discloses in figure 3 and related text an outgoing waveguide tilted by an acute angle configured such that the fundamental mode of the outgoing waveguide is excited by the incident field (in the incoming waveguide) with a transmission coefficient of “unity.”

    PNG
    media_image3.png
    143
    533
    media_image3.png
    Greyscale

Mundbrod, Figure 3.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kurczveil to include Mundbrod’s tilted waveguide providing an elongated light-guiding region that extends from the taper, the elongated light-guiding region extending from an end of the tapered coupling region having a smallest width, the elongated light-guiding region extending in a direction angled relative to the axis of propagation and configured to guide a portion of the light of the tapered III-V material waveguide that is not coupled into the silicon waveguide away from the tapered III-V material waveguide and the silicon waveguide because the resulting configuration would reduce reflectivity, Mundbrod, 3. Conclusion (“reflectivity drops rapidly with increasing tilt angle”), and “undesired spectral gain ripple” and “self-oscillation.” Mundbrod, 1. Introduction.


    PNG
    media_image4.png
    350
    522
    media_image4.png
    Greyscale


Vonsovici, Figure 8.


However, Vonsovici disclose a light dissipating region 30/31/32 comprising an elongated waveguide 30 that directs light to a passive polygonal region, defined by 31A-D, in which radiative-modes are absorbed by region 32. Vonsovici, par. [0036] (“[A] pattern of trenches is used to form a light trap and the light trap is arranged to receive light from a waveguide 30. The light trap is thus used as a beam dump. The light trap comprises a rectangular pattern of trenches 31A, 31B, 31C and 31D with an absorptive region 32 in the substrate within the area surrounded by the trenches. Light from the waveguide 30 is thus repeatedly reflected around the region within the trap by the trenches and thus repeatedly directed through the absorptive region until all the light is absorbed.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kurczveil in view of Mundbrod to have Vonsovici’s beam dump, Vonsovici, par. [0036], such that the elongated dissipating region extends from an end of the tapered coupling region having a smallest width, the elongated dissipating region extending in a direction angled relative to the axis of propagation and configured to dissipate a portion of the light of the 
Further regarding claim 1, Kurczveil in view of Mundbrod, and further in view of Vonsovici does not explicitly recite “an elongated waveguide transition dissipating region.”
However, Osinski discloses in figures 1-4, and related text,  elongated waveguide transition dissipating regions.
[0033] FIG. 1 shows that the orientation of light propagating inside the individual and isolated, nonsynchronized unidirectional ring lasers 4, 5 and coupled into the directional waveguide couplers 2, 3, is in opposite directions, counterclockwise (CCW) and clockwise (CW), respectively. The directional waveguide couplers 2, 3, are curved away 6, 7, from the unidirectional ring lasers 4, 5, and are joined at a Y-junction region 8, which in turn is terminated into or joined 9 to a photodetector 10. The beat frequency arising from the interaction of the light signals with the photodetector 10 is directed to and quantified by a signal processor 11. The directional waveguide couplers 2, 3 are positioned such that only a small fraction of internally circulating light, sufficient to produce a detectable signal at the photodetector 10, is coupled out of each unidirectional ring laser.
[0057] FIG. 3 shows that the spiral elements 29 are gradually tapered in width to reduce the lateral confinement and increase the bending loss. Other embodiments with straight tapered waveguides or nontapered lossy waveguides are also possible. The tapering and spiraling dimensions may be chosen such that sufficient bending and narrowing of the spiral results in conversion of guided modes into leaky or radiation modes shown in FIG. 3 as oscillating arrows 31. The radiated energy emitted from the spiral element is directed at and absorbed by the absorbing region 30.
[0058] The absorbing region is simply as-grown nonintermixed material. The absorbing region or absorber 30 may also be formed by the quantum well intermixing process described in an earlier embodiment of the invention in order to provide a disordered and transparent region for enhancing the absorber properties. It should be noted that any light reflected back by the spiral element is redirected in the desirable direction 16, hence it is not necessary for the spiral to absorb/dissipate 100% of the entering light 18. The spiral elements 29 may be made of a material absorbing light at the laser wavelength. The spiral has a sufficiently small radius of curvature so that the light spills out as it propagates along the spiral. In addition, the spiral may be tapered as it curves so that guided modes would be converted into leaky or radiation modes. At the end of the spiral any reflected light is turned around. The spiral is arranged to receive light traveling in the reverse and undesired direction. Due to the shape of the spiral, whatever light traveling in the undesired direction 
Osinski, pars. [0033], [0057], and [0058].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Kurczveil in view of Mundbrod, and further in view of Vonsovici to comprise “an elongated waveguide transition dissipating region” because the resulting configuration would facilitate controlling the light impinging upon and detected by monitoring photodetectors.  Osinski, par. [0033].
Regarding claims 2, 4-5, 21 and 24-26, as dependent upon claim 1, Kurczveil in view of Mundbrod,   further in view of Vonsovici, and further in view of Osinski, as applied in the rejection of claim 1, discloses: 
2. The photonic integrated circuit of claim 1, comprising a passive structure 31/32 coupled to an end of the elongated dissipating region, the end being distal from the end of the tapered coupling region, the passive structure configured to dissipate light propagated in the elongated dissipating region. Vonsovici, fig. 8 and par. [0036] (“[A] pattern of trenches is used to form a light trap and the light trap is arranged to receive light from a waveguide 30. The light trap is thus used as a beam dump. The light trap comprises a rectangular pattern of trenches 31A, 31B, 31C and 31D with an absorptive region 32 in the substrate within the area surrounded by the trenches. Light from the waveguide 30 is thus repeatedly reflected around the region within the trap by the trenches and thus repeatedly directed through the absorptive region until all the light is absorbed.”).
4. The photonic integrated circuit of claim 2, wherein the passive structure includes a polygonal structure 31A, 31B, 31C, and 31D having a plurality of vertices (intersections 
5. The photonic integrated circuit of claim 2, wherein the passive structure includes a free propagation region. Vonsovici, fig. 8 and par. [0036]. 
21. The photonic integrated circuit of claim 1, wherein the elongated dissipating region is angled at an acute angle (2-theta) relative to the axis of propagation. Mundbrod, fig. 3.
24. The photonic integrated circuit of claim 1, wherein the elongated dissipating region 32 absorbs light from the tapered III-V material waveguide that is not coupled into the heterogeneous silicon semiconductor waveguide. Vonsovici, fig. 8 and par. [0036].
25. The photonic integrated circuit of claim 1, wherein the direction the elongated dissipating region extends is divergent from the axis of propagation. Mundbrod, fig. 3.
26. The photonic integrated circuit of claim 1, wherein an end of the elongated dissipating region is laterally spaced from the tapered coupling region. Mundbrod, fig. 3.
 Claim 23
Claim 23, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Kurczveil et al. (Characterization of Insertion Loss and Back Reflection in Passive Hybrid Silicon Tapers, IEEE Photonics Journal, vol. 5, no. 2, pp. 6600410-6600410, April 2013; “Kurczveil”), in view of Mundbrod, Manfred (Ridge-Waveguide Lasers with Tilted Facets, Annual Report 2003, Optoelectronics Department, University of Ulm; “Mundbrod”),  further in view of Vonsovici et al. (2005/0105842; “Vonsovici”), and further in view of Osinski et al. (2003/0030814; “Osinski”), as applied in the rejection of claims 1-2, 4-5, 21, and 24-26, further in view of Sacher et al. (Silicon-on-Insulator Polarization Splitter-Rotator Based on TM0-TE1 .
Regarding claim 23, Kurczveil in view of Mundbrod,   further in view of Vonsovici, and further in view of Osinski does not explicitly disclose: that the transverse electric mode is a TEO mode in the III- V material waveguide that is transferred to the TEO mode in the second heterogeneous silicon semiconductor waveguide, and wherein tapered coupling region of the first III-V material waveguide that narrows toward the second heterogeneous silicon semiconductor waveguide further adiabatically transfers a transverse magnetic mode of the first III-V material waveguide to a higher order transverse electric mode that is higher than the TEO mode. 
However, Sacher discloses in figure 1, and related text, an adiabatic taper that “converts the TM0 mode to the local TE1 mode …while the TE0 mode is unaffected.” Sacher, fig. 1 and p. 1 (disclosing that the TM0 mode and its descendent TE1 are removed from the Input/Output waveguide).

    PNG
    media_image5.png
    192
    1052
    media_image5.png
    Greyscale

Sacher, Figure 1


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kurczveil in view of Mundbrod,   further in view of Vonsovici, and further in view of Osinski such that the transverse electric mode is a TEO mode in the III- V material waveguide that is transferred to the TEO mode in the second heterogeneous silicon semiconductor waveguide, and wherein tapered coupling region of the first III-V material waveguide that narrows toward the second heterogeneous silicon semiconductor waveguide .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883